                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

                         Criminal Case No. 18-cr-00481-WJM

UNITED STATES OF AMERICA,

Plaintiff,

v

2. TIMOTHY HOWELL,

Defendant.


        DEFENDANT TIMOTHY HOWELL’S NOTICE OF DISPOSITION



        Defendant, Timothy Howell, by his counsel, Scott Poland of Poland & Wheeler,
P.C., and hereby respectfully gives notice that Mr. Howell and the Government have
reached a disposition in this case. Counsel moves to withdraw any unresolved pending
motions and requests that the parties be allowed to schedule a Change of Plea hearing.




Respectfully submitted this 1st day of March 2019,



                                                     Scott Poland
                                                     ATTORNEY AT LAW
                                                     BY: s/Scott Poland
                                                     The Law Offices of Poland &
                                                     Wheeler, PC
                                                     215 S. Wadsworth Blvd., Suite 500
                                                     Lakewood, CO 80226
                                                     Phone 303-969-8300
                                                     Fax 303-986-4857
                                                     e-mail: scottpoland@qwestoffice.net


                      CERTIFICATE OF SERVICE

                                            1
              I hereby certify that on March 1st, 2019 I electronically filed the foregoing
         DEFENDANT TIMOTHY HOWELL’S NOTICE OF DISPOSITION
 with the Clerk of the Court using CM/ECF system which will send notification of such
filing to all attorneys of record.


                                                      Scott Poland
                                                      ATTORNEY AT LAW
                                                      BY: s/Scott Poland
                                                      The Law Offices of Poland &
                                                      Wheeler, PC
                                                      215 S. Wadsworth Blvd., Suite 500
                                                      Lakewood, CO 80226
                                                      Phone 303-969-8300
                                                      Fax 303-986-4857
                                                      e-mail: scottpoland@qwestoffice.net




                                              2
